UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1050


In re: ANTONIO MARCO HERRERA,

                    Petitioner.



              On Petition for Writ of Mandamus. (1:19-cv-01301-LO-JFA)


Submitted: March 18, 2021                                         Decided: March 23, 2021


Before WILKINSON and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Antonio Marco Herrera, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Antonio Marco Herrera, a Virginia inmate, petitions for a writ of mandamus. By

way of his mandamus petition, Herrera challenges this court’s December 21, 2020 decision

denying his petition for a writ of error coram nobis. See In re Herrera, 831 F. App’x 639,

640 (4th Cir. 2020). Because the writ of mandamus may not “be used as a substitute for

the regular appeals process,” and because Herrera can ask the Supreme Court to review our

December 21, 2020 decision, we deny the petition. Cheney v. U.S. Dist. Ct. for D.C., 542

U.S. 367, 380-81 (2004). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                     PETITION DENIED




                                            2